         Case 1:19-cr-00789-PGG Document 503
                                         500 Filed 08/25/21
                                                   08/23/21 Page 1 of 1




Donald D. duBoulay                                            305 Broadway, Suite 602
 Attorney at Law                                              New York, NY 10007

Telephone: (212) 966-3970
Fax:       (212) 941-7108
E-mail:   dondubesq@aol.com

                                                              August 23, 2021

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

Re: United States v. Graciela Borrero
       19 Cr. 789 (PGG)
                                                                     August 25, 2021
Dear Judge Gardephe:

        I write on behalf of my client Graciela Borrero and with the consent of the Government
and Pre-trial officer, to respectfully request that the court amend the terms of Ms. Borrero’s
pretrial release bond to allow her to travel to Puerto Rico to visit her elderly mother. If permitted
Ms. Borrero would travel on August 29, 2021 and return to the Southern District on September
4, 2021. She would reside with her family at URB. La Granja, Calle pepita garcel B#2, Caguas
PR 000725

       Ms. Borrero was released on a $50,000.00 PRB on November 7, 2019 and she has been
compliant with all the terms of her bond. Her travel is presently restricted to the Southern and
Eastern Districts of New York.

       The Government and Pretrial officer Courtney Venable as noted above consent to this
application.



                                                      Respectfully submitted,
                                                            /s/

                                                      Donald duBoulay

cc: Louis A. Pellegrino, AUSA
    Mathew Andrews, AUSA
    Christina Venable, PTO
